DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4-7-22 has the non-patent literature references lined through.  Applicant has not included any discussion explaining the relevance of these documents to the instant application.  It is recommended that a pgpub representing the case or cases and the prior art used in the cases be submitted in an I.D.S. if deemed relevant to the instant application.
Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 10 of page 28 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example, in claim 7, is 0.1mm actually about 0.1mm?  0.1mm and about 0.1mm are different values that may not be the same.  About 0.1mm may never actually be 0.1mm.  The confusion comes in because the claims disclose ranges and this paragraph allows for values outside of the ranges to be considered inside the ranges.  It is also unclear what can and cannot be considered about as the perimeters of the term “about” are not disclosed.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 7, the phrase “define a crest” should be replaced with “define the crest”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 7 and 10-12 featuring a value limitation that does not feature the word “about”, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 7, is 0.1mm actually about 0.1mm?  It is unclear how a distance written as 0.1mm can be anything but 0.1mm.  0.1mm and about 0.1mm are different values that may not be the same.  Meaning, 0.1mm may never actually be 0.1mm.  With regards to claim 7, a range of 0.1mm to 0.3mm is claimed but the page 10 paragraph allows for 0.1mm to be 0.09mm.  This means a value (0.09mm) that is not in the range, as written, can be considered in the range which makes the range confusing.  All of the claims with “non-about” values disclose a range and the page 10 paragraph allows for numbers not in the range, as written, to be considered in the range even though they are outside the range.
With regards to claim 10, the distance is unclear in that claim 1 discloses the tab has the second end.  The distance is unclear in that the tab extends from the notches to the second end of the tab.  The tab cannot extend to itself.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairweather et al. (1,799,965).  Please see Figures below for Examiner added reference labels.
With regards to claim 1, Fairweather et al. disclose the same invention including a blade carrier assembly (Fig. 1) having a blade carrier (10, 12) having a blade platform (12) at a first end (fe) and a tab (22) having a second end (se) extending away from the blade platform (d), 

    PNG
    media_image1.png
    229
    397
    media_image1.png
    Greyscale

a blade mounted to the blade platform (30), the blade having a cutting edge (Fig. 1), the tab has a crest capable of engaging a handle (cr), the tab has two angled surfaces that define the crest (as1, as2), and the tab extends away from the cutting edge (d).
With regards to claims 5 and 9, Fairweather et al. disclose the platform and the tab are a monolithic unitary member (Fig. 1) and the blade platform defines a notch on each side of the tab (24 [with regards to claims 10 and 11] or n1, n2 [with regards to claim 12]).

    PNG
    media_image2.png
    315
    437
    media_image2.png
    Greyscale


Claims 1-3, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanel (4,058,891).  
With regards to claim 1, Spanel discloses the same invention including a blade carrier assembly (Fig. 1) having a blade carrier (26) having a blade platform at a first end (portion of 26 engaging 40) and a tab (28, 30, 32) having a second end (32) extending away from the blade platform (Fig. 2), a blade mounted to the blade platform (40), the blade having a cutting edge (Fig. 1), the tab has a crest (28) capable of engaging a handle (20, Fig. 3), the tab has two angled surfaces that define the crest (side of 28 nearest 40 and the other side of 28 engaging 32), and the tab extends away from the cutting edge (Fig. 1, extends toward the handle).
With regards to claims 2, 3, 5, and 15, Spanel discloses the platforms defines a slot open on three sides and is configured to receive the blade (46, 47), the slot and the crest are on the same side of the carrier (Fig. 1), and the platform and the tab are a monolithic unitary member (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fairweather et al. (1,799,965) in view of Bresler (4,037,322).
Fairweather et al. disclose the invention but fail to disclose the first end of the carrier has a plurality of spaced apart guards and the cutting edge is positioned against the guards.
Bresler teach it is known in the art of razor blade carriers to incorporate a first end of the platform has a plurality of spaced apart guards (44) and the cutting edge is positioned against the guards (Figs. 5 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Fairweather et al. with the guards, as taught by Bresler, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fairweather et al. (1,799,965) or Spanel (4,058,891).  
Fairweather et al. or Spanel disclose the invention but fail to disclose the platform has metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any reasonable material including metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Fairweather et al. or Spanel to obtain the invention as specified in claim 6.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fairweather et al. (1,799,965).  It is noted for claims 10 and 11, the rejection utilizes 24 as the notches.    
Fairweather et al. disclose the invention including the tab has a thickness (Fig. 3), the tab extends a distance from the notches to the second end (Figs. 1-3), and the notch has a length (Fig. 3).
However, Fairweather et al. fail disclose to disclose the claimed ranges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilized any reasonable thickness, distance, and length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Fairweather et al. to obtain the invention as specified in claims 7, 10, and 11.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fairweather et al. (1,799,965).  It is noted for claim 12, the rejection utilizes n1 and n2 as the notches.    
Fairweather et al. disclose the invention including the notches form a radius with the tab (n1, n2, Figs. 1 and 2).
However, Fairweather et al. fail disclose to disclose the range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilized any reasonable radius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Fairweather et al. to obtain the invention as specified in claim 12.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
  Response to Arguments
Applicant's arguments filed 5-4-22 with regards to Fairweather et al. have been fully considered but they are not persuasive.  With regards to the argument that the tab of Fairweather et al. extends toward the cutting edge, in the marked-up Figure above, tab 22 extends in direction “d” which is going away from the blade as a whole.  It is also noted that all structures are three-dimensional and will extend in all directions.  Which means Applicant’s tab can be considered to extend towards the blade or could be considered to extend away from the blade.  With regards to the “configured to engage a handle” limitation the Examiner disagrees.  All that is claimed is that the tab has structure that allows for engagement with a handle.  The tab is perfectly capable of touching a handle in some form.  Since the handle is not positively claimed, this disclosure is extremely broad and allows for any type of engagement with a handle.  When the tab, of Fairweather et al., is next to any other structure, the tab is capable of engaging with that structure.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724